 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

dated as of



October 30, 2000



By and Among



OMNI ENERGY SERVICES CORP.,



AMERICAN AVIATION L.L.C.,



OMNI ENERGY SERVICES CANADA CORP.



OMNI ENERGY SERVICES -- ALASKA, INC.



and



HIBERNIA NATIONAL BANK

 

 

 

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

THIS THIRD AMENDED AND RESTATED LOAN AGREEMENT

(the "Agreement") dated as of October 30, 2000, by and among OMNI ENERGY
SERVICES CORP., a Louisiana corporation (the "Borrower"), AMERICAN AVIATION
L.L.C., a Missouri limited liability company ("Aviation"), OMNI ENERGY SERVICES
CANADA CORP., an Alberta corporation formerly known as Hamilton Drill Tech, Inc.
("Omni Canada"), OMNI ENERGY SERVICES -- ALASKA, INC., an Alaska corporation
("Omni Alaska"; Aviation, Omni Canada, and Omni Alaska are herein collectively
called the "Guarantor"), and HIBERNIA NATIONAL BANK, a national banking
association (the "Bank").



RECITALS:

1. The Bank has previously extended certain credit facilities to Omni
Geophysical, L.L.C., a Louisiana limited liability company ("Omni Geophysical")
pursuant to that certain Loan Agreement dated as of July 19, 1996, by and
between Omni Geophysical and the Bank, as heretofore amended by that certain
First Amendment to Loan Agreement dated as of December 4, 1996, and by that
certain Second Amendment to Loan Agreement dated as of April 4, 1997 (as so
amended, the "Original Agreement").

2. The Original Agreement was amended and restated pursuant to that certain
Amended and Restated Loan Agreement dated as of June 13, 1997, by and between
Omni Geophysical and the Bank, as amended by First Amendment thereto dated as of
August 6, 1997, by Second Amendment thereto dated as of September 30, 1997, and
by Third Amendment thereto dated as of November 21, 1997 (the Amended and
Restated Loan Agreement, as amended, is herein called the "First Restated
Agreement").

3. The First Restated Agreement was amended and restated pursuant to that
certain Amended and Restated Loan Agreement dated as of January 20, 1998, by and
among Borrower, certain subsidiaries of the Borrower, and Bank, as amended by
First Amendment thereto dated as of March 31, 1998, by Second Amendment thereto
dated as of July 31, 1998, by Third Amendment thereto dated as of October 30,
1998, by Fourth Amendment thereto dated as of March 29, 1999, by Fifth Amendment
thereto dated as of September 29, 1999, by Sixth Amendment thereto dated as of
December 28, 1999, by Seventh Amendment thereto dated as of March 31, 2000, by
Eighth Amendment thereto dated as of May 15, 2000, and by Ninth Amendment
thereto dated as of June 12, 2000 (the Amended and Restated Loan Agreement dated
as of January 20, 1998, as so amended, is herein called the "Second Restated
Agreement").

4. Each Guarantor is a wholly-owned subsidiary of the Borrower.

5. The Borrower, with the consent of the Guarantor, has requested that the Bank
(i) extend the maturity date of the Revolving Note (as defined in the Second
Restated Agreement), (ii) restructure and extend the maturity date of the Term
Note (as defined in the Second Restated Agreement), and (iii) make certain other
changes to the Second Restated Agreement.



 

 

PAGE 1 OF 42

6. The Bank, subject to the terms and conditions of this Agreement, has agreed
to make certain of the changes requested by Borrower.

NOW, THEREFORE,

in consideration of the mutual covenants hereunder set forth, the Borrower, the
Guarantor, and the Bank do hereby amend and restate the Second Restated
Agreement in its entirety, and do hereby covenant and agree as follows:



ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1. Defined Terms.

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:



"Advance Rate"

shall mean the following:



(a) from the date of this Agreement through December 31, 2000, the Advance Rate
will be 50%;

(b) for the month of January 2001, the Advance Rate will be 40%;

(c) for the month of February 2001, the Advance Rate will be 30%;

(d) for the month of March 2001, the Advance Rate will be 20%;

(e) for the month of April 2001, the Advance Rate will be 10%;

(f) from May 1, 2001 and thereafter, the Advance Rate will be 0.00%.

"Advantage Capital Group"

means individually and collectively, Advantage Capital V Limited Partnership,
Advantage Capital VI Limited Partnership, Advantage Capital VII Limited
Partnership, Advantage Capital VIII Limited Partnership, Advantage Capital
Technology Fund, L.L.C., any affiliate of any of the foregoing, any Advantage
entity that participates in the equity offering referenced in Section 8.1.(p)(i)
below, and their respective successors and assigns.



"Amortizing Term Loan"

shall mean the term loan evidenced by the Amortizing Term Note as defined below.



"Amortizing Term Note"

shall mean that certain promissory note of even date herewith by Borrower in the
principal amount of $7,466,111.00, payable to the order of the Bank with
interest at the Base Rate plus the Applicable Margin, together with all
renewals, extensions, and refinancings of said indebtedness. The Amortizing Term
Note constitutes a renewal and restructure of that certain promissory note by
Borrower dated June 12, 2000 in the principal amount of $8,466,111.00 payable to
the order of Bank.





 

PAGE 2 OF 42

 

"Agreement"

shall mean this Third Amended and Restated Loan Agreement, as the same may from
time to time be amended, modified or supplemented and in effect.



"Aircraft Security Agreement"

shall mean that certain Aircraft Security Agreement by Aviation, Borrower, and
the Bank, dated as of August 6, 1997, as amended by First Amendment thereto
dated as of December 29, 1997, as amended by Second Amendment thereto dated as
of January 30, 1998, and as the same may be amended from time to time and in
effect, affecting certain aircraft, engines, propellers, and related inventory,
equipment and spare parts of Aviation.



"Applicable Margin"

shall mean 3.0%.



"Aviation"

shall mean American Aviation L.L.C., a Missouri limited liability company,
together with its successors and assigns.



"Bank"

shall mean Hibernia National the Bank, a national banking association.



"Base Rate"

shall mean the rate of interest established from time to time by The Wall Street
Journal, as the "prime" lending rate, and which is not necessarily the lowest
rate charged by the Bank, such rate to be adjusted automatically on and as of
the effective date of any change in such Base Rate.



"Borrower"

shall mean individually, interchangeably, and collectively, Omni Energy Services
Corp., a Louisiana corporation, together with its successors and assigns.



"Borrowing Base Amount"

shall mean at any time (and monitored by Bank upon each advance but not less
than on a weekly basis), based upon the most recent timely submitted borrowing
base certificate submitted by or on behalf of the Borrower (but not less than on
a weekly basis), as the same may be adjusted by the Bank upon each Request for
Advance and on a weekly basis upon review of the Borrower's sales journals and
cash receipts and as a result of field examinations of the Collateral, which
adjustment(s) shall be in Bank's sole discretion the lesser of (i) $5,000,000.00
or (ii) the sum of (x) the amount of Qualified Receivables at such time and (y)
the amount of Eligible Inventory at such time.



"Business Day"

means a day other than a Saturday, Sunday or legal holiday for commercial banks
under the laws of the State of Louisiana or a day on which national banks are
authorized to be closed in New Orleans, Louisiana.



"Collateral"

shall mean any interest in any kind of property or assets pledged, mortgaged or
otherwise subject to an Encumbrance in favor of the Bank pursuant to the
Collateral Documents.



"Collateral Documents"

shall collectively refer to the Mortgage, the Security Agreements, the Guaranty,
and any and all other documents in which an Encumbrance is





PAGE 3 OF 42

created on any property of the Borrower, the Guarantor, or of any third person
to secure payment of the Indebtedness of either Borrower or any part thereof.

"Commitment"

shall mean the Revolving Loan Commitment.



"Credits"

shall have the meaning assigned to that term in Section 2.1 hereof.



"Credit Application"

shall have the meaning assigned to that term in Section 2.3.1 hereof.



"Credit Commission"

shall have the meaning assigned to that term in Section 2.3.3 hereof.



"Credit Obligation"

shall have the meaning assigned to that term in Section 2.3.4 hereof.



"Debt"

shall mean any and all amounts and/or liabilities owing from time to time by
either Borrower to any Person, including the Bank, direct or indirect,
liquidated or contingent, now existing or hereafter arising, including without
limitation (i) indebtedness for borrowed money; (ii) the amounts of all standby
and commercial letters of credit and bankers acceptances, matured or unmatured,
issued on behalf of either Borrower; (iii) guaranties of the obligations of any
other Person, whether direct or indirect, whether by agreement to purchase the
indebtedness of any other Person or by agreement for the furnishing of funds to
any other Person through the purchase or lease of goods, supplies or services
(or by way of stock purchase, capital contribution, advance or loan) for the
purpose of paying or discharging the indebtedness of any other Person, or
otherwise; (iv) the present value of all obligations for the payment of rent or
hire of property of any kind (real or personal) under leases or lease agreements
required to be capitalized under GAAP, and (v) trade payables and operating
leases incurred in the ordinary course of business or otherwise.



"Default"

shall mean an event which with the giving of notice or the lapse of time (or
both) would constitute an Event of Default hereunder.



"Dollars"

and "$" shall mean lawful money of the United States of America.



"Dominion Account"

shall have the meaning ascribed to such term in Section 11.14 hereof.



"EBITDA"

shall mean earnings before interest, taxes, depreciation, and amortization.



"Eligible Inventory"

shall mean the Advance Rate times the aggregate value of Borrower's and each
Guarantor's Inventory and Eligible Parts and Supplies except:



(a) Inventory which is not owned by Borrower or Guarantor free and clear of all
security interests, liens, encumbrances, and claims of third parties, except for
security interests in favor of Bank;

 

PAGE 4 OF 42

(b) Inventory which Bank, in its sole discretion, deems to be obsolete,
unsalable, damaged, defective, or unfit for further processing, and/or Inventory
which Bank, in its sole discretion, deems to be slow moving;

(c) Inventory which has been returned;

(d) Inventory which is damaged;

(e) Inventory which is consigned;

(f) Inventory which is not owned by Borrower or Guarantor; and

(g) Inventory which is subject to purchase money security interest.

"Eligible Parts and Supplies"

shall mean that portion of the Borrower's equipment consisting of Parts and
Supplies in which Bank has a first priority security interest.



"Encumbrances"

shall mean individually, collectively and interchangeably any and all presently
existing and/or future mortgages, liens, privileges, servitudes, rights-of-way
and other contractual and/or statutory security interests and rights of every
nature and kind that, now and/or in the future may affect the property of either
Borrower or the Guarantor or any part or parts thereof.



"Environmental Laws"

shall mean the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the
Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499
("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et
seq., the Resource Conservation and Recovery Act, 49 U.S.C. Section 6901, et
seq., the Louisiana Environmental Affairs Act, La. R.S. 30:2001 et seq., or
other applicable Governmental Requirements or regulations adopted pursuant to
any of the foregoing.



"ERISA"

shall mean the Employee Retirement Income Security Act of 1974, as amended from
time to time.



"Event of Default"

shall mean individually, collectively and interchangeably any of the Events of
Default set forth below in Section 12.1 hereof.



"First Restated Agreement"

shall mean such term as defined in Recital 2 of this Agreement.



"Funded Debt"

shall mean, on a consolidated basis, all outstanding debt of Borrower from Bank
and any other outstanding debt of Borrower owed to other creditors.



"GAAP"

shall mean, at any time, accounting principles generally accepted in the United
States as then in effect.



"General Intangibles"

shall mean, all general intangibles as defined in Section 9-106 of the UCC, of
the Borrower and the Guarantor, whether now owned or hereafter acquired,
including without limitation (i) all contractual rights and obligations or
indebtedness owing to the Borrower (other than Receivables) from whatever source
arising; (ii) all things and actions, rights represented by judgments and claims
arising out of tort and



 

PAGE 5 OF 42

other claims related to the Collateral, including the right to assert and
otherwise be the proper party of interest to commence and prosecute actions;
(iii) all goodwill, patents, patent licenses, trademarks, trademark licenses,
trade names, service marks, trade secrets, rights and intellectual property,
copyrights, permits and licenses; (iv) all rights or claims in respect of
refunds for taxes paid; and (v) all deposit accounts of the Borrower and the
Guarantor, including the Dominion Account.

"Governmental Requirement"

shall mean any applicable state, federal or local law, statute, ordinance, code,
rule, regulation, order or decree.



"Guarantor"

shall mean individually, interchangeably, and collectively, American Aviation
L.L.C., a Missouri limited liability company, and its successors and assigns,
Omni Energy Services Canada Corp. (f/k/a/ Hamilton Drill Tech Inc.), an Alberta
corporation, and its successors and assigns, Omni Energy Services - Alaska, Inc.
an Alaska corporation, and its successors and assigns, and any wholly-owned
Subsidiary of Borrower that the Borrower currently has or may hereafter acquire.



"Guaranty"

shall mean, collectively, that certain Commercial Guaranty dated January 20,
1998 by Aviation in favor of the Bank, that certain Commercial Guaranty dated
May 19, 1998 by Omni Canada in favor of the Bank, that certain Commercial
Guaranty by Omni Alaska dated October 30, 1998 in favor of the Bank, and each
Commercial Guaranty of even date with this Agreement executed by each Guarantor
in favor of the Bank.



"Indebtedness"

shall mean, at any time, the indebtedness of the Borrower evidenced by the Notes
executed by the Borrower pursuant to this Agreement, in principal, interest,
costs, expenses and reasonable attorneys' fees and all other fees and charges,
together with all Credit Obligations, Credit Commissions, commitment fees and
other indebtedness and costs and expenses for which the Borrower is responsible
under this Agreement or under any of the Related Documents. In addition, the
word "Indebtedness" also includes, any and all other loans, extensions of
credit, obligations, debts and liabilities of the Borrower, plus interest
thereon, that may now and in the future be owed to or incurred in favor of the
Bank, as well as all claims by the Bank against the Borrower, whether existing
now or later; whether they are voluntary or involuntary, due or to become due,
direct or indirect or by way of assignment, determined or undetermined, absolute
or contingent, liquidated or unliquidated; whether the Borrower may be liable
individually or jointly with others, of every nature and kind whatsoever, in
principal, interest, costs, expenses and reasonable attorneys' fees and all
other fees and charges; whether the Borrower may be obligated as principal
obligor, guarantor, surety, accommodation party or otherwise.



"Inventory"

shall mean all of the Borrower's and each Guarantor's raw materials, work in
process, finished goods, merchandise, parts and supplies, of every kind and
description, and goods held for sale or lease or furnished under contracts of
service in which Borrower or Guarantor now has or hereafter acquires any right,
whether held by



 

 

PAGE 6 OF 42

Borrower, Guarantor or others, and all documents of title, warehouse receipts,
bills of lading, and all others documents of every type covering all or any part
of the foregoing. Inventory includes inventory temporarily out of Borrower's or
Guarantor's custody or possession and all returns on Receivables.

"Loans"

shall mean, collectively, the Revolving Loans and the Amortizing Term Loan.



"Loan Documents"

shall mean this Agreement, the Notes, the Collateral Documents and any other
Related Documents.



"Material Adverse Change"

shall mean, with respect to the Borrower or either Guarantor, an event which
causes a material adverse effect on the business, assets, operations or
condition (financial or otherwise) of such Person, or which otherwise changes in
a materially adverse way any other facts, circumstances or conditions which the
Bank has relied upon or utilized in making its Commitments hereunder.



"Mortgage"

shall mean that certain Multiple Indebtedness Mortgage by Omni Geophysical in
favor of the Bank dated June 13, 1997, as amended from time to time and in
effect, pursuant to which the Bank is granted a mortgage lien on certain real
property in Lafayette Parish, Louisiana; which Mortgage is recorded in the
mortgage records of Lafayette Parish under File No. 97-020694.



"Notes"

shall mean, collectively, the Revolving Note and the Amortizing Term Note, as
each of them may be renewed or extended, together with all other promissory note
or notes given in renewal, substitution, or as a refinancing of any part of the
indebtedness evidenced thereby.



"Omni Alaska"

shall mean Omni Energy Services-Alaska, Inc., an Alaska corporation, and its
successors and assigns.



"Omni Canada"

shall mean Omni Energy Services Canada Corp., an Alberta, Canada corporation,
together with its successors and assigns.



"Omni International"

shall mean Omni International Energy Services, Ltd., a Cayman Islands
corporation, and its successors and assigns.



"Omni South America"

shall mean Omni International Energy Services-South America, Ltd., a Cayman
Islands corporation, and its successors and assigns.



"Original Agreement"

shall mean such term as defined in Recital 1 of this Agreement.



"Parts and Supplies"

shall mean all parts and supplies purchased by Borrower for use with or
integration into Borrower's equipment, of whatever kind. For example, all
replacement parts and supplies for Borrower's marsh and/or swamp buggies shall
constitute Parts and Supplies.



 

 

PAGE 7 OF 42

"Permitted Encumbrances"

shall have the meaning ascribed to such term in Section 11.4 hereof.



"Person"

shall mean an individual or a corporation, partnership, trust, joint venture,
incorporated or unincorporated association, joint stock company, government, or
an agency or political, subdivision thereof, or other entity of any kind .



"Qualified Receivables"

shall mean eighty percent (80%) of the Receivables of the Borrower and/or the
Guarantor, carried on their respective books of account, which, on the date as
of which the determination is made, (a) are subject to a first priority
perfected Encumbrance in favor of the Bank, (b) arose in the ordinary course of
business of the Borrower and/or the Guarantor, (c) arose from the sale of goods
or performance of services by the Borrower and/or the Guarantor, (d) are
evidenced by an "invoice" (i.e., an invoice, shipping order or similar writing),
(e) are not subject to setoff, counterclaim, defense, or a dispute of any kind
or nature, (f) are not more than 90 days old, (g) are payable by Persons other
than any Person who is an affiliate (as defined in accordance with GAAP) of the
Borrower and/or the Guarantor or an officer or director of the Borrower and/or
the Guarantor or an officer or director of an affiliate of the Borrower and/or
the Guarantor, (h) are not payable by the United States of America or any agency
or department thereof (unless such Receivable has been assigned to the Bank
pursuant to a properly perfected assignment under the Federal Assignment of
Claims Act, 31 U.S.C. Section 3727), (i) do not by their own terms prohibit the
collateral assignment thereof or require the consent of the obligor thereon to
any collateral assignment thereof, (j) do not arise out of a transaction with an
account debtor outside the United States of America (unless covered by a letter
of credit acceptable to the Bank), (k) are not Receivables due by a Person from
whom over 50% of its entire accounts receivable balance with the Borrower or the
Guarantor is unpaid for more than 90 days past the invoice date(s) related
thereto, (1) are not credit balances, (m) are not Receivables which the Bank
believes, in its sole credit judgment reasonably applied, that collection of
such Receivables is insecure or that such Receivables may not be paid by reason
of the account debtor's financial inability to pay or that such Receivables are
otherwise unacceptable collateral, (n) are not that portion of the Receivables
due by a single Person which are in excess of 25% of all of the Receivables due
to the Borrower and/or the Guarantor, (o) commencing 90 days from the date
hereof, are owed by a Person who has either signed an acceptance of the work
giving rise to the Receivable or signed an acceptance of the proposal for work
giving rise to the Receivable, and (p) Receivables that have been sold, assigned
or factored to another entity. For purposes of this Agreement, a Receivable is
90 days old on the 90th day after the date of the invoice evidencing such
Receivable (regardless of the due date of such invoice).



"Receivables"

shall mean, with respect to such Person, all accounts (as such term is defined
in Section 9--1061 of the UCC) of such Person, including all indebtedness
presently existing or hereafter owing to such Person in connection with such
Person's business, profession, occupation or undertaking, including, but not
limited to, the sale of goods or



 

 

PAGE 8 OF 42

the performance of services, together with all proceeds thereof; excluding,
however, any indebtedness due to or arising out of claims in tort and
indebtedness evidenced by a promissory note or a negotiable instrument.

"Related Documents"

shall mean and include individually, collectively, interchangeably and without
limitation all promissory notes, credit agreements, loan agreements, guaranties,
security agreements, mortgages, collateral mortgages, deeds of trust, and all
other instruments and documents, whether now or hereafter existing, executed in
connection with the Indebtedness.



"Request for Advance"

shall mean the Borrower's request for a Revolving Loan, as the case may be.



"Revolving Loans"

shall mean loans made by the Bank under the Revolving Note to the Borrower in
accordance with and subject to the terms of the Revolving Loan Commitment.



"Revolving Loan Commitment"

shall mean the agreement by the Bank to the Borrower to make Revolving Loans and
to issue Credits in accordance with the provisions of Article II hereof.



"Revolving Note"

shall mean that certain promissory note of even date herewith, by Borrower in
the maximum aggregate principal amount of $5,000,000.00 payable to the order of
the Bank:, together with any and all extensions, renewals, modifications, and
substitutions therefor. The Revolving Note constitutes a renewal and reduction
of that certain promissory note by Borrower dated September 29, 1999 in the
original principal amount of $6,000,000.00, payable to the order of the Bank.



"Second Restated Agreement"

shall mean such term as defined in Recital 3 of this Agreement.



"Security Agreements"

shall mean (i) that certain Commercial Security Agreement dated July 19, 1996,
by Omni Geophysical in favor of the Bank, as amended by First Amendment thereto
dated as of June 13, 1997, by Second Amendment thereto dated as of August 6,
1997, by Third Amendment thereto dated as of September 30, 1997, by Fourth
Amendment thereto dated as of November 21, 1997, and by Fifth Amendment thereto
dated as of January 20, 1998, affecting all of the properties described therein,
(ii) that certain Security Agreement (Fixtures) by Omni Geophysical dated as of
June 13, 1997 in favor of the Bank, as amended by First Amendment thereto dated
as of January 20, 1998, (iii) that certain Aircraft Security Agreement by
Aviation dated August 6, 1997 in favor of the Bank, as amended by First
Amendment thereto dated as of December 29, 1997, and by Second Amendment thereto
dated as of January 20, 1998, (iv) that certain Commercial Security Agreement
dated August 6, 1997 by Aviation in favor of the Bank, as amended by First
Amendment thereto dated as of January 20, 1998, (v) that certain Commercial
Security Agreement by the Borrower in favor of the Bank dated as of January 20,
1998,



PAGE 9 OF 42

(vi) that certain Commercial Security Agreement by Omni Marine dated as of
January 20, 1998 in favor of the Bank, (vii) that certain Commercial Security
Agreement by Hamilton dated as of May 19, 1998 in favor of the Bank, (viii) that
certain Aircraft Security Agreement dated March 12, 1998 by the Borrower in
favor of the Bank, (ix) that certain Aircraft Security Agreement dated June 4,
1998 by the Borrower in favor of the Bank, (x) that certain Aircraft Security
Agreement dated June 29, 1998 by the Borrower in favor of the Bank, (xi) that
certain Aircraft Security Agreement dated October 1, 1998 by the Borrower in
favor of the Bank, (xii) that certain Commercial Security Agreement dated
October 30, 1998 by Omni Alaska in favor of the Bank, (xiii) all security
agreements granted prior to the date of the Third Amendment by the Borrower, the
Guarantors (or any of them), and/or any other Person as security for the
Indebtedness, (xiv) all UCC-1 financing statements, and related documents
required by the Bank in connection with any of the foregoing, (xv) all
amendments or modifications to any of the foregoing, and (xvi) all additional
security agreements hereafter granted by any Person as security for the
Indebtedness, together with any and all amendments or modifications to any of
the foregoing, including, if executed, the documentation necessary to create the
security interests referred to in paragraph 9 of the Second Amendment.

"Solvent"

shall mean, when used with respect to any Person on a particular day, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including without limitation, contingent
liabilities, of such person, (ii) the present fair salable value of the assets
of such person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all of the facts
and circumstances existing at such time, represents the amount that can be
reasonably expected to become an actual or matured liability.



"Subordinated Debt"

shall mean all indebtedness owed by Borrower to the Advantage Capital Group,
which indebtedness has been subordinated in favor of Bank pursuant to a written
subordination agreement.



"Subsidiaries"

shall mean at any date with respect to any Person all the corporations of which
such Person at such date, directly or indirectly, owns 50% or more of the
outstanding capital stock (excluding directors' qualifying shares), and
"Subsidiary" means any one of the Subsidiaries; provided, however, the terms
Subsidiary and Subsidiaries shall not include Omni International and Omni South
America.



 

PAGE 10 OF 42

"Tangible Net Worth"

shall mean, at any time, the Borrower's consolidated total assets excluding
intangible assets (i.e., patents, copyrights, trademarks, trade names,
franchises, goodwill, organizational expenses, and similar intangible expenses,
but including leaseholds and leasehold improvements), less the consolidated
total liabilities of the Borrower.



"Termination Date"

shall mean, with respect to the Bank's Commitment the earlier to occur of (i)
January 31, 2002, or (ii) the date of termination of the Commitment pursuant to
Article XII hereof.



"UCC"

shall mean the Uniform Commercial Code, Commercial Laws-Secured Transactions
(La. R.S. 10--9--101 et seq.) in the State of Louisiana, as amended from time to
time, provided that if by reason of mandatory provisions of law, the perfection
or effect of perfection or non-perfection of the Bank's Encumbrances against the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Louisiana "UCC" means the Uniform
Commercial Code as in effect in such other jurisdiction.



Section 1.2. Accounting Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP, and all financial data submitted pursuant to this
Agreement shall be prepared in accordance with GAAP.



 

 

ARTICLE II

REVOLVING LOANS AND

LETTERS OF CREDIT

Section 2.1. The Revolving Loan Commitment.

Subject to the terms and conditions of this Agreement, the Bank agrees to extend
credit to the Borrower during the period from the date hereof until the
Termination Date (a) by making Revolving Loans to the Borrower from time to
time, and (b) by the Bank issuing irrevocable standby and commercial letters of
credit (said irrevocable standby and commercial letters of credit being referred
to herein as the "Credits") for the account of the Borrower from time to time;
provided, however, that at no time shall the sum of (1) the aggregate principal
amount of Revolving Loans to the Borrower at such time outstanding, plus (2) the
aggregate unfunded amount of Credits issued for the account of the Borrower at
such time outstanding, exceed the Borrowing Base Amount then in effect. In the
event, at any time, and from time to time, the sum of all outstanding Revolving
Loans and Credits issued and outstanding to the Borrower exceeds the Borrowing
Base Amount then in effect, the Borrower shall prepay the Revolving Loans by
such an amount to cause the sum of the Revolving Loans and Credits outstanding
to the Borrower to equal the Borrowing Base Amount (or, at the option of the
Bank, the Borrower may post cash collateral to secure such deficiency in the
Borrowing Base Amount).



 

PAGE 11 OF 42

 

Section 2.2. Revolving Loans.

Section 2.2.1. Revolving Loans.

Subject to the terms and conditions of this Agreement, the Bank agrees to make
Revolving Loans to the Borrower from time to time during the period from the
date hereof to and including the Termination Date; provided, however, that (1)
no such Revolving Loan shall exceed an amount which, when added to (i) the
aggregate principal amount of all Revolving Loans to the Borrower at such time
outstanding, plus (ii) the aggregate undisbursed amount of Credits issued for
the account of the Borrower at such time outstanding, exceeds the Borrowing Base
Amount then in effect. Within the limits set forth herein, the Borrower may
borrow from the Bank hereunder, repay any and all such Revolving Loans as
hereinafter provided and reborrow hereunder. The Borrower's obligation to repay
the Revolving Loans made by the Bank shall be evidenced by the Revolving Note.
The Revolving Loans shall bear interest at the Base Rate plus the Applicable
Margin.



Section 2.2.2. Manner and Notice of Borrowing Under the Revolving Loan
Commitment.

Requests: For Advances under the Revolving Loan Commitment may be made by the
Borrower in writing (including facsimile transmission and e-mail transmission)
to the Bank and such requests shall be fully authorized by the Borrower if made
by any one of the persons designated by the Borrower in writing to the Bank. The
Bank shall have the right, but not the obligation, to verify any telephone
requests by calling the person who made the request at the telephone number
designated by the Borrower in writing to the Bank. Requests For Advances must be
received by not later than 1:00 p.m. (Central Time) on the date of the proposed
advance. Not later than the close of business on the date of such request,
assuming all conditions of this Agreement for such advance has been satisfied,
the Bank will make such advance. The amount thereof shall be credited by the
Bank to the checking account maintained in the name of the Borrower with the
Bank and the credit advice resulting therefrom shall be mailed to the Borrower.
The Bank's copy of such credit advice indicating such deposit to the account of
the Borrower shall be deemed conclusive evidence of the Borrower's indebtedness
to the Bank in connection with such borrowing. The aggregate outstanding amount
of principal and interest due by the Borrower at any given time under the
Revolving Loan Commitment shall be and constitute the indebtedness of the
Borrower to the Bank under the Revolving Note made by the Borrower. When each
advance is made by the Bank to the Borrower hereunder, the Borrower shall be
deemed to have renewed and reissued its Revolving Note for the amount of the
advance plus all amounts due by the Borrower to the Bank under the Revolving
Loan Commitment immediately prior to such advance.



Section 2.2.3. Borrowings Under the Revolving Loan Commitment.

Within the limits of the Revolving Loan Commitment to the Borrower hereunder and
subject to the terms and conditions of this Agreement, the Bank shall only be
obligated to lend the Borrower an amount which will not cause its Borrowing Base
Amount to be exceeded. During the period of the Revolving Loan Commitment, the
Borrower may use the Revolving Loan Commitment by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions of this Agreement.



 

PAGE 12 OF 42

 

Section 2.2.4. Payment of the Revolving Note Under the Revolving Loan
Commitment.

Interest on the unpaid principal balance of the Revolving Note shall be payable
on Monday of each week; provided, however, interest will be payable monthly if
the Borrower's Debt to EBITDA ratio is equal to or less than 5:00 to 1.0 and
such ratio is maintained. Principal shall be payable on the Termination Date;
provided, however, in the event at any time the aggregate outstanding principal
amounts of the Revolving Loans to the Borrower, when added to the aggregate
unfunded amounts of Credits at such time outstanding to the Borrower, causes its
Borrowing Base Amount to be exceeded, the Borrower shall immediately upon demand
by the Bank prepay its Revolving Note in an amount necessary to cause the
aggregate principal amount of its unpaid Revolving Loans plus the aggregate
unfunded amount of its Credits to equal its Borrowing Base Amount (or, at the
option of the Bank, the Borrower may post cash collateral to secure such
deficiency in its Borrowing Base Amount). The Borrower hereby authorizes the
Bank to debit the Dominion Account to pay interest due on the Revolving Note on
each Interest Payment Date, and to credit all proceeds of the Receivables
received in the Dominion Account when collected (or earlier, if the Bank in its
sole discretion allows such funds to be available to the Borrower prior to the:
date on which any checks or other instruments given in payment of Receivables
are actually collected) towards payment of the Revolving Loans outstanding under
the Revolving Note. Further, in the event there is no outstanding debt under the
Revolving Note, the Borrower authorizes the Bank to sweep daily the proceeds
from the Dominion Account into the Borrower's operating account with Bank. The
Bank agrees to give notice to the Borrower of any debits to the said funding
account used to pay interest within three (3) Business Days following each such
debit.



Section 2.2.5. Proceeds of Dominion Account.

The Borrower has executed a lockbox agreement with the Bank, pursuant to which
all checks, drafts and other instruments evidencing payment of the Borrower's
Receivables shall be delivered to the Bank and deposited into the Borrower's
Dominion Account more fully described in Section 10.14. hereof. The Borrower
hereby authorizes the Bank to apply, on a daily basis, the proceeds of all its
accounts receivable actually collected (or, at the sole discretion of the Bank,
amounts which have been received but not yet collected) by the Bank from the
Dominion Account to reduce the outstanding principal balance of the Revolving
Loans due. Such payments will adjust availability immediately for purposes of
loan availability and on the next day for bookkeeping and interest purposes.



Section 2.2.6. Use of Proceeds.

The Borrower shall use the proceeds of the Revolving Loan Commitment solely to
finance working capital requirements.



Section 2.2.7. Overlines and Overadvances.

Notwithstanding the provisions of Section 2.2.1 hereof, in the event that at any
time the aggregate unpaid principal amount of the Revolving Loans ever exceeds
$5,000,000.00 (the maximum possible amount of the Borrowing Base Amount), the
Borrower agrees to pay the excess amount (an "overline") immediately upon demand
by the Bank. Notwithstanding the foregoing, Borrower agrees and understands that
any overline is prohibited. In the event the unpaid principal amount of the
Revolving Loans ever exceeds the Borrowing Base Amount then in effect, the
Borrower agrees to pay the excess amount (an "overadvance''') immediately upon
demand by the Bank. Overlines and overadvances shall bear interest at the rate
of 18% per annum. Upon request of the Bank, the Borrower shall



 

 

PAGE 13 OF 42

execute a promissory note, payable to the order of the Bank, to represent the
amount of any overline or overadvance; however, the Borrower acknowledges and
agrees that the records of the Bank and this Agreement shall constitute
conclusive evidence of any overline or overadvance and the obligation of the
Borrower to repay any overline or overadvance, with interest. All overlines and
overadvances for which the Bank has not demanded payment earlier, and all unpaid
and accrued interest on overlines and overadvances not due and payable earlier,
shall be due and payable on the Termination Date.

Section 2.3. The Credits.

Section 2.3.1. The Credits.

Upon the written application of the Borrower, using the form of letter of credit
application then normally required by the Bank in connection with the issuance
of such Credits (the "Credit Application"), executed by the Borrower (or by any
one of the persons designated by the Borrower in writing to the Bank in
accordance with the terms hereof), the Bank agrees, subject to the terms and
conditions of this Agreement, that it will issue its Credit substantially in
accordance with the Credit Application. Credits may either be commercial letters
of credit, in which case they shall have an expiry date on a Business Day not
later than the earlier to occur of the Termination Date, or standby letters of
credit issued to secure workers' compensation obligations of the Borrower (or
for other purposes deemed acceptable by the Bank in its sole discretion), in
which case they shall have an expiry date not later than the earlier to occur of
the Termination Date or one year from the date of issuance. In no event shall a
Credit be issued by the Bank for the account of the Borrower (i) if the sum of
the face amount thereof when added to the aggregate unfunded amount of Credits
issued for the account of the Borrower then outstanding exceeds $1,000,000.00 or
(ii) if the sum of the face amount thereof when added to the aggregate unfunded
amount of Credits issued for the account of the Borrower then outstanding plus
the aggregate principal amount of the Revolving Loans to the Borrower at such
time outstanding exceeds the Borrowing Base Amount then in effect.



Section 2.3.2. Issuance of Credits.

Each Credit shall be issued not later than three (3) Business Days after receipt
by the Bank of the Credit Application related thereto. No later than 12:00 noon
(Central Time.) on the third Business Day following receipt of the Credit
Application and upon fulfillment of the applicable conditions set forth in this
Agreement, the Bank shall issue its Credit. The Bank ma: y rely fully and
completely upon the authority of the signatory of the Credit Application and the
contents thereof unless such authority is terminated by written notice delivered
to the Bank, and any such termination of authority shall be effective only
prospectively.



Section 2.3.3. Credit Commission.

The Borrower agrees to pay to the Bank the standard fees charged and established
by the Bank from time to time for the issuance and processing of letters of
credit (the "Credit Commission") with respect to each Credit created by the Bank
hereunder. Payment of such Credit Commission with respect to each Credit created
by the Bank shall be paid in advance on the date of issuance of the Credit. With
respect to standby Credits issued hereunder, the Borrower unconditionally agrees
to pay to the Bank, in addition to the Bank's standard fees for the issuance and
processing of such Credits, a commission, payable in advance on or before the
date of issuance of each Credit, calculated at the rate of 1.50% per



 

PAGE 14 OF 42

annum on the face amount of each Credit, based upon the number of days of the
term of each such Credit divided by 360, which commission shall not be less than
$300.00 per standby letter of credit.

Section 2.3.4. Credit Obligations.

The Borrower agrees unconditionally to pay the Bank on demand in United States
currency at the Bank's principal office in New Orleans, Louisiana, the amount
required to pay (a) any and all drafts drawn and any and all demands made or
purported to be made under any Credit issued for its account, (b) any and all
costs, charges, fees and/or expenses incurred or paid by the Bank in connection
with any Credit issued for its account, and (c) interest on such amounts
described above under (a) and (b) as hereinafter provided (the "Credit
Obligations"). In the event of any drafts drawn and any and all demands made
under any Credit are payable in foreign currency, the Borrower agrees to make
the aforementioned payment to the Bank in United States currency at the Bank's
selling rate for cable transfers to the place of payment of such draft on the
date of such payment. Such obligation of the Borrower shall be deemed a Credit
Obligation hereunder. The Borrower further agrees to comply with any and all
governmental currency exchange regulations or requirements now or hereafter
applicable to such Credit or to any drafts related thereto. The Borrower further
authorizes the Bank, at its option, to compensate itself by applying any part or
all of the balance of any deposit account or certificate of deposit which the
Borrower may maintain with the Bank, at any time, whether or not the deposit is
mature, and/or any and all monies or property or interest of any kind now or
hereafter in the Bank's hands, or in transit to or from the Bank, and belonging
to the Borrower, to the payment, in whole or in part, of the amount of any draft
and all interest, costs and attorney's fees which the Borrower may owe the Bank
pursuant to this Agreement. In the event a Credit Obligation is not paid when
demanded by the Bank, the Borrower agrees to pay to the Bank on demand a sum
equal to the amount of the Credit Obligation, plus interest thereon from the
date the Credit Obligation is demanded by the Bank until paid at the interest
rate then in effect under the Revolving Note. A payment shall not be deemed made
until funds therefor have been actually collected and made available to the
Bank. Upon the occurrence of an Event of Default hereunder, the Borrower agrees
to pay to the Bank on demand a sum equal to the aggregate unfunded amounts of
all Credits outstanding, together with interest thereon at the Base Rate, or at
any higher rate of interest which the Bank may impose as a default rate pursuant
to the terms of the Borrower's Revolving Note issued pursuant to the terms
hereof (such obligation of the Borrower shall be deemed a Credit Obligation as
such term is used herein). Upon the occurrence of such Event of Default, the
Bank may exercise its right of offset and compensation set forth above in this
Section 2.3.4. Any amount which the Bank offsets or which the; Borrower may pay
to the Bank in excess of drafts actually drawn on any outstanding Credits, shall
be held by the Bank in pledge to secure the payment of future drafts until the
Commitments to the Borrower have been terminated, all Indebtedness of the
Borrower has been paid in full, and no further Credits issued for the account of
the Borrower are outstanding.



Section 2.3.5. Revolving Loans.

In the event that Credit Obligations owed the Bank by the Borrower are not paid
when due for any reason including Credit Obligations arising upon occurrence of
an Event of Default hereunder, notwithstanding the limitation contained in
Section 2.2.1, such Credit Obligations shall be immediately paid by the Borrower
pursuant to Revolving



 

 

PAGE 15 OF 42

Loans in the amount of such Credit Obligations. Such Credit Obligations shall be
immediately converted to Revolving Loans by the Bank and evidenced by the
Revolving Note. If at any time any Event of Default occurs and any portion of
any Credits remains unfunded, the Borrower for whose account such Credits were
issued shall pay to the Bank in cash for application to future drawings under
the outstanding Credits, an amount equal to the aggregate unfunded portion of
the outstanding Credits. If the Borrower does not pay such amount on demand,
notwithstanding the limitation contained in Section 2.2.1, such amount shall be
immediately paid by the Borrower by Revolving Loans to the Borrower from the
Bank. Such amount shall be immediately converted to a Revolving Loan by the Bank
and shall be evidenced by the Revolving Note. The amount of such Revolving Loans
shall be held by the Bank in pledge securing all of the Borrower's obligations
under this Agreement, with the Borrower hereby granting the Bank a continuing
security interest in such funds as security for the Indebtedness of the Borrower
until the Commitments have all terminated, all Indebtedness of the Borrower has
been paid in full, and no further Credits issued for the account of the Borrower
are outstanding.

Section 2.3.6. Hold Harmless.

The Bank shall have the right to deliver the Credit through any correspondents
or agents (the "Correspondents") that the Bank in its sole discretion may
choose. Except in the case of the Bank's gross negligence or willful misconduct,
the Borrower shall hold the Bank harmless from any actions that arise out of the
handling of such delivery by the Correspondents making the delivery. The
Borrower further agrees that the Bank and any Correspondent shall not in any way
be responsible for performance by any beneficiary of obligations to the Borrower
nor for the form, validity, sufficiency, correctness, truthfulness or
genuineness of any documents delivered in connection with any Credit, even if
such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; for failure of any Credit draft to bear any
reference or correct reference to the Credit; for errors, omissions, or delays
in transmission or delivery of any messages, whether by mail, cable,
teletransmission, or otherwise; or for any error, neglect or default of any
Correspondents. The Borrower further agrees that, if any of the above events
should occur, such event will not affect, impair or prevent the Borrower's
liability or the Bank's rights or powers hereunder. No liability shall attach to
the Bank or to the Correspondents for any losses or damage, in consequence of
present or future laws, censorships, regulations, decrees, orders or
restrictions, right or wrongfully exercised by an de facto or de jure government
or governmental agency. Without limiting the foregoing, and in addition to any
other provision hereof, the Bank is hereby expressly authorized and directed to
honor any request for payment which is made under and in compliance with the
terms of the Credit without regard to, and without any duty on the Bank's part
to inquire into, the existence of any disputes or controversies between the
Borrower and the beneficiary or any other person, firm, or corporation, or the
respective rights, duties or liabilities of any of them or whether any facts or
occurrences represented in any documents presented under the Credit are true and
correct. The Borrower fully understands and agrees that tile sole obligation of
the Bank to the Borrower shall be limited to honoring requests for payment made
under and in compliance with the Credit and the obligation of the Bank remains
so limited even if the Bank may have assisted the Borrower in the preparation of
the wording of the Credit or any documents required to be presented thereunder
or if the Bank may otherwise be aware of tile underlying transaction giving rise
to the Credit. If the Bank, in its sole discretion and at the written request of
the Borrower, agrees to any change or modification to the amount or terms of



 

 

PAGE 16 OF 42

any Credit or any instrument or document related thereto, the Borrower agrees
that this Agreement shall be binding upon it with regard to any changes or
modifications and with regard to any actions taken by the Bank or by any agents
or Correspondents relative thereto.

ARTICLE III

TERM LOAN

Section 3.1. The Amortizing Term Loan.

Subject to the terms, conditions and provisions of this Agreement, the Bank
agrees to make the Amortizing Term Loan to the Borrower, which Amortizing Term
Loan shall constitute a renewal and restructure of the indebtedness evidenced by
the promissory note of Borrower dated June 12, 2000 in the principal amount of
$8,466,111.00.



Section 3.2. The Amortizing Term Note.

The Borrower's indebtedness to the Bank pursuant to the Amortizing Term Loan
shall be evidenced by the Amortizing Term Note. The Amortizing Term Note shall
be due and payable as follows: (i) in monthly principal installments of
$90,000.00 each payable on the last day of each month commencing November 30,
2000, and continuing through March 31, 2001; (ii) in monthly principal payments
of $100,000.00 each payable on the last day of each month commencing April 30,
2001, and continuing through the Termination Date; and (iii) in weekly
installments of accrued unpaid interest, payable on Monday of each week and on
the Termination Date; provided, however, if the Borrower's Debt to EBITDA ratio
is equal to or less than 5:00 to 1.0 (and such ratio is maintained), then
Borrower will be permitted to make monthly payments of accrued unpaid interest.



 

 

ARTICLE IV

RESERVED



 

 

ARTICLE V

FEES

Section 5.1. Commitment Fee.

In addition to the Credit fees and commissions described in Section 2.3.3 above,
the Borrower shall pay to the Bank a commitment fee of $93,496.00, payable on
June 30, 2001. Also, in the event the Borrower reduces the principal amount of
the Amortizing Term Loan by $500,000.00 or more (in addition to the normally
scheduled principal payments) by June 30, 2001, the commitment fee will be
reduced by Bank to $62,331.00. The Borrower hereby authorizes the Bank to debit
its account maintained with the Bank for collection of the fee.



 

 

 

PAGE 17 OF 42

Section 5.2. Unused Fee.

The Borrower shall pay the Bank a fee equal to 0.25% per annum on the unused
portion of the Revolving Loan Commitment payable monthly in arrears. The unused
portion of the Revolving Loan Commitment shall be determined on a daily basis by
subtracting from $5,000,000.00 the amount of all Revolving Loans and Credits
outstanding, and by averaging said daily amounts for the period for which the
fee is to be determined.



Section 5.3. Stock Option.

The provisions of paragraph 3(c)(ii) of the Second Amendment to the First
Restated Agreement shall remain in effect.



 

ARTICLE VI

CERTAIN GENERAL PROVISIONS

Section 6.1. Payments to the Bank.

All payments of principal, interest, commitment fees and any other amounts due
hereunder or under any of the other Related Documents shall be made to the Bank
at the Bank's office at 313 Carondelet Street, New Orleans, Louisiana 70130, or
at such other location that the Bank may from time to time designate in writing
to the Borrower, in each case in immediately available funds.



Section 6.2. No Offset, etc.

All payments by the Borrower hereunder and under any of the other Related
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower will pay to the Bank, on
the date on which such amount is due and payable hereunder or under such other
Related Document, such additional amount in Dollars as shall be necessary to
enable the Bank to receive the same net amount which the Bank would have
received on such due date had no such obligation been imposed upon the Borrower.
The Borrower will deliver promptly to the Bank certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Documents.



Section 6.3. Computations.

All computations of interest on the Loans and of commitment or other fees shall
be assessed utilizing a 360-day daily interest factor over the number of days in
an actual calendar year (365 days or 366 days in a leap year). Whenever a
payment hereunder or under any of the other Related Documents becomes due on a
day that is not a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and interest shall accrue during such
extension. The outstanding amount of the Loans as reflected on the Bank's books
and records from time to time shall be prima facie evidence of the amounts so
outstanding.



 

PAGE 18 OF 42

 

 

Section 6.4. Additional Costs, etc.

If any present or future applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and interpretations thereof
by any competent court or by any governmental or other regulatory body or
official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time or from time to time
hereafter made upon or otherwise issued to the Bank by any central bank or other
fiscal, monetary or other authority (whether or not having the force of law),
shall:



(1) subject the Bank to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature with respect to this Agreement, the other Related
Documents or the Indebtedness (other than taxes based upon or measured by the
revenue, income or profits of the Bank), or

(2) materially change the basis of taxation (except for changes in taxes on
revenue, income or profits) of payments to the Bank of the principal of or the
interest on the Indebtedness of any other amounts payable to the Bank under this
Agreement or the other Related Documents, or

(3) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an office of the Bank, or

(4) impose on the Bank any other conditions or requirements with respect to this
Loan Agreement, the other Related Documents, the Indebtedness, or any class of
loans of which the Indebtedness forms a part, and the result of any of the
foregoing is

(i) to increase the cost to the Bank of making, funding, issuing, renewing,
extending or maintaining the Indebtedness or issuing Credits, or

(ii) to reduce the amount of principal, interest or other amount payable to the
Bank hereunder on account of such the Indebtedness, or

(iii) to require the Bank to make any payment or to forego any interest or other
sum payable hereunder, the amount of which payment or foregone interest or other
sum is calculated by reference to the gross amount of any sum receivable or
deemed received by the Bank from Borrower hereunder, then, and in each such
case, the Borrower will, upon demand made by the Bank at any time and from time
to time and as often as the occasion therefor may arise, pay to the Bank such
additional amounts as will be sufficient to compensate the Bank for such
additional cost, reduction, payment or foregoing interest or others sum.

 

ARTICLE VII

SECURITY FOR THE INDEBTEDNESS

Section 7.1. Security.

The Indebtedness shall be secured by the following:



 

PAGE 19 OF 42

(a) the Security Agreements;

(b) the Mortgage;

(c) Guaranty; and

(d) First priority security interest affecting not less than 65% of all
outstanding stock issued by Omni International.

The Borrower understands and acknowledges that items (a) and (b) above
constitute a first priority mortgage lien or security interest, as the case may
be, in favor of the Bank.

 

ARTICLE VIII

CONDITIONS PRECEDENT

Section 8.1. Precedent to All Loans and Credits.

The obligation of the Bank to make any Loan or to issue any Credit hereunder
shall be subject to the satisfaction and the continued satisfaction of the
following conditions precedent:



(a) The Borrower shall have executed and delivered to the Bank this Agreement,
the Notes, and all other documents required by this Agreement, all in form and
substance and in such number of counterparts as may be required by the Bank;

(b) The representations, warranties, and covenants of the Borrower and the
Guarantors as set forth in this Agreement, or in any Related Document furnished
to the Bank in connection herewith, shall be and remain true and correct;

(c) The Bank shall have received a favorable legal opinion of counsel to the
Borrower and the Guarantors, in form, scope and substance satisfactory to the
Bank;

(d) The Bank shall have received certified resolutions of the Borrower and the
Guarantors authorizing the execution of all documents and instruments
contemplated by this Agreement;

(e) The Bank shall have received all fees, charges and expenses which are due
and payable as specified in this Agreement and any Related Documents;

(f) No Default or Event of Default shall exist or shall result from the making
of a Loan or the issuance of a Credit;

(g) The Borrower and the Guarantors shall have provided the Bank with all
financial statements, reports and certificates required by this Agreement;

 

PAGE 20 OF 42

 

(h) The Bank shall have received the articles of incorporation and bylaws, as
amended, of the Borrower and the articles of organization, operating agreement,
articles of incorporation, and bylaws, as amended, of the Guarantors, and the
Bank's counsel shall have reviewed the foregoing documents and is satisfied with
the validity, due authorization and enforceability thereof and of all Related
Documents;

(i) The Bank shall have received evidence acceptable to the Bank and its counsel
that its Encumbrances affecting the Collateral shall have a first priority
position, subject only to Permitted Encumbrances;

(j) The Borrower shall have complied with the procedure set forth in this
Agreement, for the making of a Revolving Loan;

(k) There shall have occurred no Material Adverse Change;

(1) The Bank's due diligence and review of all financial information provided by
the Borrower and the Guarantors, and the Bank's field audit of the Borrower's
books and records, shall be satisfactory to the Bank;

(m) The Bank's receipt of a current listing of all senior and subordinated debt
of the Borrower (on a consolidated basis);

(n) The Borrower must maintain insurance acceptable to the Bank, naming Bank as
additional insured and/or loss payee, and deliver to Bank evidence of such
insurance coverages; and

(o) The Borrower must pay all outstanding fees and disbursements owed to Bank's
counsel; and

(p) On or before November 10, 2000, the acquisition of Gulf Coast Resources by
Borrower must be completed; and

(q) In addition to the foregoing, the following conditions precedent must be
satisfied by the Borrower upon execution of this Agreement (except as otherwise
provided in clause (iv) below), and satisfactory evidence thereof must be
delivered to Bank:

(i) The Borrower shall have made an equity offering yielding not less than
$4,000,000.00 in immediately available funds wired to Bank (pursuant to wire
instructions provided by Bank);

(ii) The Borrower must make a $1,000,000.00 payment to Bank to be applied by
Bank to the $8,466,111.00 term loan facility under the Second Restated
Agreement;

(iii) Subordinated Debt shall not exceed $5,000,000.00;

 

 

PAGE 21 OF 42

(iv) On or before November 10, 2000, the Advantage Capital Group must convert
not less than $3,750,000.00 of Subordinated Debt into shares of Series A
preferred stock of Borrower;

(v) The Borrower shall have working capital (determined in accordance with GAAP)
of not less than $2,000,000.00; and

(vi) All interest, fees, and expenses due Bank under the Second Restated
Agreement shall be paid to Bank by Borrower.

The Bank reserves the right, in its sole discretion, to waive any one or more of
the foregoing conditions precedent.

 

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

The Borrower and the Guarantor represent and warrant to the Bank as follows:

Section 9.1. Corporate Authority.

The Borrower is a corporation duly created, validly existing and in good
standing under the laws of its state of Louisiana, and is duly qualified and in
good standing as a foreign corporation in all other jurisdictions where the
failure to qualify would have an adverse effect upon its ability to perform its
obligations under this Agreement and all Related Documents. The Borrower has the
power to enter into this Agreement, issue the Notes, mortgage and grant the
liens and security interests in the Collateral in the manner and for the purpose
contemplated by the Collateral Documents. The Borrower has the corporate power
to perform its obligations hereunder and under the Related Documents. The making
and performance by the Borrower of the Related Documents have all been duly
authorized by all necessary company action (including all necessary member
action), and do not and will not violate any provision of any law, rule,
regulation, order, writ, judgment, decree, determination or award presently in
effect having applicability to the Borrower or the articles of incorporation
and/or bylaws of the Borrower. The making and performance by the Borrower of the
Related Documents to which it is a party do not and will not result in a breach
of or constitute a default under any indenture or loan or credit agreement or
any other agreement or instrument to which the Borrower is a party or by which
it may be bound or affected, or result in, or require, the creation or
imposition of any mortgage, deed of trust, pledge, lien, security interest or
other charge or encumbrance of any nature (other than as contemplated by the
Related Documents) upon or with respect to any of the properties now owned or
hereafter acquired by the Borrower, and the Borrower is not in default under or
in violation of any such order, writ, judgment, decree, determination, award,
indenture, agreement or instrument. Each of the Related Documents to which the
Borrower is a party constitutes a legal, valid and binding obligations of the
Borrower, enforceable in accordance with its terms. Omni Canada is a corporation
duly created, validly existing, and in good standing under the laws of the
Province of Alberta, Canada. Omni Canada's execution of this Agreement, the
Guaranty, and the Collateral Documents to which it is



 

PAGE 22 OF 42

a party, has been authorized by all necessary corporate action, and each such
document constitutes a legal, valid, and binding obligation of Omni Canada,
enforceable in accordance with its terms. Aviation is a limited liability
company duly created, validly existing, and in good standing under the laws of
the State of Missouri. Aviation is registered to do business in the State of
Louisiana. Aviation's execution of this Agreement, the Guaranty, and the
Collateral Documents to which it is a party, has been authorized by all
necessary action, and each such document constitutes a legal, valid, and binding
obligation of Aviation, enforceable in accordance with its terms. Omni Alaska is
a corporation duly created, validly existing and in good standing under the laws
of the State of Alaska. Omni Alaska's execution of this Agreement, the Guaranty,
and the Collateral Documents to which it is a party, have been authorized by all
necessary corporate action, and each such document constitutes a legal, valid,
and binding obligation of Omni Alaska, enforceable in accordance with its terms.

Section 9.2. Financial Statements.

The balance sheet of the Borrower at the date thereof, and the related
statements of income and retained earnings for the year then ended, copies of
which have been delivered to the Bank, are complete and correct and fairly
present the financial condition of such entities as of the date or dates
thereof. Each of said financial statements were prepared in conformity with GAAP
applied on a basis consistent with the preceding year. No Material Adverse
Change has occurred since said dates in the financial position or in the results
of operations of the Borrower in their businesses taken as a whole.



Section 9.3. Title to Collateral.

The Borrower or the Guarantor, as applicable, has good and marketable title to
the Collateral, free and clear of all Encumbrances other than Permitted
Encumbrances. The Collateral Documents constitute legal, valid and perfected
first Encumbrances on the property interests covered thereby, subject only to
Permitted Encumbrances.



Section 9.4. Litigation.

Other than as has been disclosed previously to the Bank in writing, there are no
legal actions, suits or proceedings pending or threatened against or affecting
the Borrower, the Guarantor, or any of their properties before any court or
administrative agency (federal, state or local), which, if determined adversely
to any of the Borrower or the Guarantor would constitute a Material Adverse
Change to any of them, and there are no judgments or decrees affecting the
Borrower or its property (including, without limitation, the Collateral) which
are or may become an Encumbrance against such property.



Section 9.5. Approvals.

No authorization, consent, approval or formal exemption of, nor any filing or
registration with, any governmental body or regulatory authority (federal, state
or local), and no vote, consent or approval of the members of the Borrower is or
will be required in connection with the execution and delivery by the Borrower
of the Related Documents or the performance by the Borrower of its obligations
hereunder and under the other Related Documents.



Section 9.6. Required Insurance.

The Borrower and the Guarantor shall maintain insurance with insurance companies
in such amounts and against such risks as is usually carried by owners of
similar businesses and properties in the same general areas in which each of
them



 

 

PAGE 23 OF 42

operates, and as shall be reasonably satisfactory to the Bank, in each case with
the Bank named as the loss payee and/or additional insured, as appropriate.
Aviation shall also carry such insurance coverages as may be required by the
Aircraft Security Agreement.

The Borrower and the Guarantor agree to provide the Bank with originals or
certified copies of such policies of insurance. The Borrower and the Guarantor
further agree to promptly furnish the Bank with copies of all renewal notices
and, if requested by the Bank, with copies of receipts for paid premium. The
Borrower and the Guarantor shall provide the Bank with originals or certified
copies of all renewal or replacement policies of insurance no later than fifteen
(15) days before any such existing policy or policies should expire. If the
Borrowers' and/or the Guarantor's insurance policies required hereunder and
renewals thereof are held by another person, the Borrower and the Guarantor
agree to supply original or certified copies of the same to the Bank within the
time periods required above.

Section 9.7. Licenses

. The Borrower and the Guarantor possess adequate franchises, licenses and
permits to own its properties and to carry on their business as presently
conducted.



Section 9.8. Adverse Agreements

. The Borrower and the Guarantor are not parties to any agreement or instrument,
nor subject to any charter or other restriction, materially and adversely
affecting the business, properties, assets, or operations of the Borrower or the
Guarantor or its/their condition (financial or otherwise), and the Borrower and
the Guarantor are not in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any agreement or
instrument to which they are a party, which default would constitute a Material
Adverse Change.



Section 9.9. Default or Event of Default.

No Default or Event of Default hereunder has occurred or is continuing or will
occur as a result of the giving effect hereto.



Section 9.10. Employee Benefit Plans

. Each employee benefit plan as to which the Borrower may have any liability
complies in all material respects with all applicable requirements of law and
regulations, and (i) no Reportable Event (as defined in ERISA) has occurred with
respect to any such plan, (ii) the Borrower has not withdrawn from any such plan
or initiated steps to do so, and (iii) no steps have been taken to terminate any
such plan.



Section 9.11. Investment Company Act.

The Borrower is not an "investment company" or a company "controlled" by an
"investment company," within the meaning of the Investment Company Act of 1940,
as amended.



Section 9.12. Public Utility Holding Company Act.

The Borrower is not a "holding company," or a "subsidiary company" of a "holding
company," within the meaning of the Public Utility Holding Company Act of 1935,
as amended.



Section 9.13. Regulations G, T and U.

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations G, T and U of the Board of
Governors



 

PAGE 24 OF 42

of the Federal Reserve System), and none of the proceeds of the Loans will be
used for the purpose of purchasing or carrying such margin stock.

Section 9.14. Location of Offices, Records, Equipment and Inventory.

The chief place of business of Omni Canada and Omni Alaska, and the office where
Omni Canada and Omni Alaska keeps their records concerning the Collateral, is
4500 N.E. Evangeline Thruway, Carencro, Louisiana 70520. The chief place of
business of Aviation, and the office where Aviation keeps its records concerning
the Collateral, is 4500 N.E. Evangeline Thruway, Carencro, Louisiana 70520. The
chief place of business of the Borrower, and the office where the Borrower keeps
all of its records concerning the Collateral, is 4500 N.E. Evangeline Thruway,
Carencro, Louisiana 70520.



Section 9.15. Information.

All information heretofore or contemporaneously herewith furnished by the
Borrower and the Guarantor to the Bank for the purposes of or in connection with
this Agreement or any transaction contemplated hereby is, and all information
hereafter furnished by or on behalf of the Borrower and the Guarantor to the
Bank will be, true and accurate in every material respect on the date as of
which such information is dated or certified; and none of such information is or
will be incomplete by omitting to state any material fact necessary to make such
information not misleading.



Section 9.16.

Environmental Matters. Except as may have been disclosed in writing to the Bank
prior to the date hereof, no properties of the Borrower has ever been, nor will
ever be so long as this Agreement remains in effect, used for the generation,
manufacture, storage, treatment, disposal, release or threatened release of any
hazardous waste or substance, as those terms are defined in the Environmental
Laws, except in compliance with such Environmental Laws. Except as may have been
disclosed in writing by the Borrower to the Bank, the Borrower represents and
warrants that it is in material compliance with all Environmental Laws affecting
it and its properties.



No friable asbestos, or any substance containing asbestos deemed hazardous by
federal or state regulations on the date of this Agreement, has been installed
in or on any of the property comprising the Collateral. The said property and
the Borrower are not in violation of or subject to any existing, pending, or
threatened investigation or inquiry by any governmental authority or to any
remedial obligations under any applicable laws pertaining to health or the
environment (hereinafter sometimes collectively called "Applicable Environmental
Laws"), including without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986 (as amended, hereinafter called "CERCLA"), the
Resource Conservation and Recovery Act of 1976, as amended by the Used Oil
Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980, and the
Hazardous and Solid Waste Amendments of 1984 (as amended, hereinafter called
"RCRA"), and this representation and warranty would continue to be true and
correct following disclosure to the applicable governmental authorities of all
relevant facts, conditions and circumstances, if any, pertaining to the said
property and known to the Borrower. The Borrower has not obtained and is not
required to obtain any permits, licenses or similar authorizations to construct,
occupy, operate or use any buildings, improvements, fixtures and equipment
forming a part of the said property by

 

PAGE 25 OF 42

reason of any Applicable Environmental Laws. No hazardous substances or solid
wastes have been disposed of or otherwise released on or to the said property.
The use which the Borrower makes and intends to make of the said property will
not result in the disposal or other release of any hazardous substance or solid
waste on or to the said property. The terms "hazardous substance" and "release"
as used in this Agreement shall have the meanings specified in CERCLA, and the
terms "solid waste" and "disposal" (or "disposed") shall have the meanings
specified in RCRA, provided, however, in the event that the laws of the State of
Louisiana establish a meaning for "hazardous substance," "release," "solid
waste," or "disposal" which is broader than that specified in either CERCLA or
RCRA, such broader meaning shall apply.

Section 9.17. Solvency of the Borrower and the Guarantor.

The Borrower and the Guarantor are, and after consummation of the transactions
contemplated by this Agreement (including the making of the Loans and the
issuance of the Credits), and after giving effect to all obligations incurred by
the Borrower and the Guarantor in connection herewith, will be, Solvent.



Section 9.18. Governmental Requirements.

The Collateral is in compliance with all current governmental requirements
affecting the said property.



Section 9.19. Survival of Representations and Warranties.

The Borrower and the Guarantor understand and agree that the Bank is relying
upon the above representations and warranties in making the Loans to the
Borrower. The Borrower and the Guarantor further agree that the foregoing
representations and warranties shall be continuing in nature and shall remain in
full force and effect until such time as the Indebtedness shall be paid in full,
or until this Agreement shall be terminated, whichever is the last to occur.



 

ARTICLE X

AFFIRMATIVE COVENANTS

In addition to the covenants contained in the Collateral Documents, which
covenants are hereby ratified and confirmed by the Borrower and the Guarantor,
as the case may be, the Borrower and the Guarantor covenant and agree as
follows:

Section 10.1. Financial Statements.

The Guarantor and the Borrower will furnish or cause to be furnished to the
Bank:



(a) as soon as available and in any event within one hundred twenty (120) days
following the close of fiscal year of the Borrower, audited, consolidated and
consolidating financial statements of the Borrower consisting of a balance sheet
as at the end of such fiscal year and statements of income, and statement of
cash flow for such fiscal year, setting forth in each case in comparative form
the corresponding figures for the preceding fiscal year, certified by
independent certified public accountants of recognized standing acceptable to
the Bank,

 

PAGE 26 OF 42

 

(b) as soon as available and in any event within ninety (90) days following the
close of fiscal year of Omni Canada, Omni Alaska, Aviation, and any other
Subsidiary of the Borrower, audited financial statements of Omni Canada, Omni
Alaska, Aviation, and any other Subsidiary of the Borrower consisting of a
balance sheet as at the end of such fiscal year and statements of income, and
statement of cash flow for such fiscal year, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year,
certified by independent certified public accountants of recognized standing
acceptable to the Bank,

(c) within thirty (30) days following the end of each month, financial
statements consisting of the consolidated balance sheet of the Borrower as of
the end of such month, and a statement of income and statement of cash flow of
the Guarantor for such month and for the fiscal year through such quarter, all
certified as materially true and correct by the chief financial officer of the
Borrower as having been prepared in accordance with GAAP consistently applied,

(d) within thirty (30) days following the end of each month, financial
statements consisting of the balance sheet of Omni Canada, Omni Alaska,
Aviation, and any other Subsidiary of the Borrower as of the end of such month,
and a statement of income and statement of cash flow for such quarter and for
the fiscal year through such month, all certified as materially true and correct
by the chief financial officer of Omni Canada, Omni Alaska, Aviation, and any
other Subsidiary of the Borrower as having been prepared in accordance with GAAP
consistently applied,

(e) within forty-five (45) days after the end of each calendar quarter, a
compliance certificate signed by the chief financial officer of the Borrower in
the form attached hereto as Exhibit A, certifying that he has reviewed this
Agreement and to the best of his knowledge no Default or Event of Default has
occurred, or if such Default or Event of Default has occurred, specifying the
nature and extent thereof, and that all financial covenants in this Agreement
have been met, and providing a computation of all financial covenants contained
herein, and details of any waivers, amendments, or modifications of any covenant
contained in this Agreement,

(f) on Monday of each week, an aging of each the Borrower's and the Guarantor's
Receivables and accounts payable,

(g) within fifteen (15) days following the end of each calendar month, and not
less than daily during each calendar month, and at any time upon the request by
the Bank, a borrowing base certificate showing the Borrower's total Receivables,
minus ineligibles, total Qualified Receivables, in form and substance acceptable
to the Bank, accompanied by such supporting documents as may be required by the
Bank, with the Borrower's borrowing base certificate to be certified by the
chief financial officer of the Borrower,

 

PAGE 27 OF 42

(h) a monthly Board of Director's package in form and content satisfactory to
Bank, and

(i) such other necessary financial information concerning the Borrower and the
Guarantor as the Bank may reasonably request from time to time.

Section 10.2. Notice of Default; Litigation; ERISA Matters.

The Borrower will give written notice to the Bank as soon as reasonably possible
and in no event more than five (5) Business Days of (i) the occurrence of any
Default or Event of Default hereunder of which it has knowledge or should have
knowledge, (ii) the filing of any actions, suits or proceedings against the
Borrower in any court or before any governmental authority or tribunal of which
they have knowledge or should have knowledge which could cause a Material
Adverse Change with respect to the Borrower and/or the Guarantor, (iii) the
occurrence of a reportable event under, or the institution of steps by the
Borrower to withdraw from, or the institution of any steps to terminate, any
employee benefit plan as to which the Borrower may have liability, or (iv) the
occurrence of any other action, event or condition of any nature of which they
have knowledge which may cause, or lead to, or result in, any Material Adverse
Change to the Borrower and/or the Guarantor.



Section 10.3. Maintenance of Existence, Properties and Liens.

Each of the Borrower and the Guarantor will (i) continue to engage in the
business presently being operated by it; (ii) maintain its existence and good
standing in each jurisdiction in which it is required to be qualified; (iii)
keep and maintain all franchises, licenses and properties necessary in the
conduct of its business in good order and condition; (iv) duly observe and
conform to all material requirements of any governmental authorities relative to
the conduct of its business or the operation of its properties or assets; and
(v) maintain in favor of the Bank a first perfected lien and security interest
in the Collateral, subject only to other Permitted Encumbrances .



Section 10.4. Collateral Schedules and Locations

. As often as the Bank shall reasonably require, the Borrower and the Guarantor
shall deliver to the Bank schedules of such Collateral, including such
information as the Bank may require, including without limitation names and
addresses of account debtors and agings of Receivables and General Intangibles.



Section 10.5. Taxes

. Each of the Borrower and the Guarantor shall pay or cause to be paid when due,
all taxes, local and special assessments, and governmental and other charges of
every type and description, that may from time to time be imposed, assessed and
levied against it or its properties. The Borrower and the Guarantor further
agree to furnish the Bank with evidence that such taxes, assessments, and
governmental and other charges due by the Borrower and the Guarantor have been
paid in full and in a timely manner. The Borrower and/or the Guarantor may
withhold any such payment or elect to contest any lien if the Borrower and/or
the Guarantor are in good faith conducting an appropriate proceeding to contest
the obligation to pay and so long as the Bank's interest in the Collateral is
not jeopardized.



Section 10.6. Performance of Loan Documents

. The Borrower and the Guarantor shall duly and punctually pay and perform each
of its obligations under the Notes, under this



 

PAGE 28 OF 42

 

Agreement (as the same may at any time be amended or modified and in effect) and
under each of the Related Documents to which it is a party, in accordance with
the terms hereof and thereof.

Section 10.7. Compliance with Environmental Laws.

The Borrower shall comply with and shall cause all of its employees, agents,
invitees or sublessees to comply with all Environmental Laws with respect to the
disposal of industrial refuse or waste, and/or the discharge, procession,
treatment, removal, transportation, storage and handling of hazardous or toxic
wastes and substances, and pay immediately when due the cost of removal of any
such waste or substances from, and keep their properties free of any lien
imposed pursuant to any such laws, rules, regulations or orders.



The Borrower shall give notice to the Bank as soon as reasonably possible and in
no event more than five (S) clays after it receives any compliance orders,
environmental citations, or other notices from any governmental entity relating
to any environmental condition relating to its properties or elsewhere for which
it may have legal responsibility with a full description thereof; the Borrower
agrees to take any and all reasonable steps, and to perform any and all
reasonable actions necessary or appropriate to promptly comply with any such
citations, compliance orders or Environmental Laws requiring the Borrower to
remove, treat or dispose of such hazardous materials, wastes or conditions at
the sole expense of the Borrower, to provide the Bank with satisfactory evidence
of such compliance; provided, however, that nothing contained herein shall
preclude the Borrower from contesting any such compliance orders or citations if
such contest is made in good faith, appropriate reserves are established for the
payment for the cost of compliance therewith, and the Bank's security interest
in any such property affected thereby (or the priority thereof) is not
jeopardized.

Regardless of whether any Event of Default hereunder shall have occurred and be
continuing, the Borrower (i) releases and waives any present or future claims
against the Bank for indemnity or contribution in the event the Borrower becomes
liable for remediation costs under and Environmental Laws, and (ii) agrees to
defend, indemnify and hold harmless the Bank from any and all liabilities
(including strict liability), actions, demands, penalties, losses, costs or
expenses (including, without limitation, reasonable attorneys fees and remedial
costs), suits, administrative orders, agency demand letters, costs of any
settlement or judgment and claims of any and every kind whatsoever which may now
or in the future (whether before or after the termination of this Agreement) be
paid, incurred, or suffered by, or asserted against the Bank by any person or
entity or governmental agency for, with respect to, or as a direct or indirect
result of, the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, or release from or onto the property of the Borrower of any
hazardous materials, wastes or conditions regulated by any Environmental Laws,
contamination resulting therefrom, or arising out of, or resulting from, the
environmental condition of such property or the applicability of any
Environmental Laws relating to hazardous materials (including, without
limitation, CERCLA or any so called federal, state or local "super fund" or
"super lien" laws, statute, ordinance, code, rule, regulation, order or decree)
regardless of whether or not caused by or within the control of the Bank (the
costs and/or liabilities described in (i) and (ii) above being hereinafter
referred to as the "Liabilities"). The covenants and indemnities contained in
this Section 11.7 shall survive termination of this Agreement.

 

PAGE 29 OF 42

Section 10.8. Further Assurances.

The Borrower and the Guarantor will, at any time and from time to time, execute
and deliver such further instruments and take such further action as may
reasonably be requested by the Bank, in order to cure any defects in the
execution and delivery of, or to comply with or accomplish the covenants and
agreements contained in this Agreement or the Collateral Documents.



Section 10.9. Financial Covenants.

The Borrower shall comply with the following covenants and ratios:



(a) Minimum EBITDA. The Borrower shall maintain a minimum EBITDA on a cumulative
basis as follows:

Quarter Ended

Minimum EBITDA

3/31/01

$1

6/30/01

$1,000,000

9/30/01

$2,500,000

12/31/01

$4,000,000

(b) Maximum Debt to EBITDA. The Borrower shall maintain a maximum Debt to EBITDA
ratio on a cumulative basis as follows:



Quarter Ended

Minimum EBITDA

3/31/01

11:1

6/30/01

10:1

9/30/01

8:1

12/31/01

5:1

(c) Minimum Working Capital. The Borrower shall at all times maintain working
capital (on a consolidated basis) of not less than $1,000,000.00. For the
purposes hereof, "working capital" shall mean total consolidated current assets
(including availability under the Revolving Loan Commitment) less total
consolidated current liabilities.

(d) Maximum Capital Expenditures. Capital expenditures by Borrower shall not
exceed $500,000.00 in the aggregate on an annual basis.



Section 10.10. Operations.

The Borrower and the Guarantor shall conduct their business affairs in a
reasonable and prudent manner and in compliance with all applicable federal,
state and municipal laws, ordinances, rules and regulations respecting their
properties, charters, businesses and operations, including compliance with all
minimum funding standards and other requirements of ERISA of 1974, and other
laws applicable to any employee benefit plans which they may have.



 

 

 

 

PAGE 30 OF 42

Section 10.11. Change of Location.

The Borrower and the Guarantor shall, within ten (10) Business Days prior to any
such addition or change, notify the Bank in writing of any proposed additions to
or changes in the location of their respective businesses.



Section 10.12. Employee Benefit Plans.

So long as this Agreement remains in effect, the Borrower and the Guarantor will
maintain each employee benefit plan as to which they may have any liability, in
compliance with all applicable requirements of law and regulations



Section 10.13. Deposit Accounts.

The Borrower, the Guarantor, and any Subsidiary of the Borrower, will maintain
all material deposit and operating accounts of any kind (including separate
tenant deposit accounts) with the Bank.



Section 10.14. Dominion Account.

The Borrower has established a lockbox with the Bank into which all proceeds of
Receivables of the Borrower shall be remitted. The Borrower will promptly direct
its customers to remit payments of all of their accounts receivable to such
lockbox. Remittances received under the lockbox arrangement will be deposited by
the Bank to the demand deposit account maintained by the Borrower with the Bank
(the "Dominion Account", account number 812378643). The Bank shall have dominion
over all funds in the Dominion Account. The Borrower shall deposit all payments
of accounts receivable which are not remitted by customers directly to the
Dominion Account into the Dominion Account on the date such remittance is
received. Amounts deposited into the Dominion Account will be used for daily
loan payments towards the Revolving Note as described in Section 2.2.6. The
Borrower will have no access to any funds in the Dominion Account for so long as
this Agreement remains in effect, the Revolving Note has not been paid in full,
or any Credits or other Indebtedness of the Borrower remains outstanding.



Section 10.15. Field Audits; Other Information.

Each of the Borrower and the Guarantor shall allow the Bank's employees and
agents access to their books and records and properties during normal business
hours to perform field audits on a quarterly basis. The Borrower shall pay all
costs and expenses associated with such field audits. The Borrower and the
Guarantor will provide the Bank with such other information as the Bank may
reasonably request from time to time. The Bank is authorized by the Borrower and
Guarantors to cause all of the real property, equipment, and inventory of
Borrower and Guarantor that are part of the Collateral to be appraised, at
Borrower's expense, at least once prior to the Termination Date.



Section 10.16. Ownership of Aviation, Omni Canada, and Omni Alaska.

The Borrower and the Guarantors covenant and agree that the Borrower shall
continue to own 100% of the membership interests of Aviation and 100% of the
issued and outstanding stock of Omni Canada and Omni Alaska.



Section 10.17. Sale of Collateral.

In the event the Borrower or any Guarantor sells any equipment or any other
tangible asset that is part of the Collateral subject to a first Encumbrance in
favor of Bank, the Borrower and the Guarantor agree to deliver to Bank 100% of
the net sale proceeds for application to the Amortizing Term Note. In the event
the Borrower or any



 

PAGE 31 OF 42

Guarantor sells any equipment or any other tangible assets that is part of the
Collateral but subject to a first Encumbrance in favor of a Person other than
Bank, and the net sale proceeds exceed the indebtedness owed to the Person
holding the first Encumbrance, the Borrower and the Guarantor agree to deliver
Bank 50% of the remaining net sale proceeds after paying the Person holding the
first Encumbrance, for application to the Amortizing Term Note. Also, in the
event any Collateral which is subject to a first Encumbrance in favor of a
Person other than Bank is released, Bank's Encumbrance shall become a first
priority Encumbrance. Further, in the event any assets of foreign entities are
sold by the Borrower or any Guarantor, the Borrower and the Guarantor agree to
deliver to Bank 50% of the net sale proceeds for application to the Amortizing
Term Note.

Section 10.18.

The Borrower agrees that it shall cause Omni International and Omni South
America to maintain at all times their respective registers of shareholders at a
location in the Cayman Islands.



Section 10.19. Foreign Ventures.

The Borrower shall not participate in any foreign project or venture without.
first obtaining the Bank's prior written consent. The Borrower agrees that its
equity interest and/or the equity interest of any Subsidiary and/or Omni
International in any Bank approved foreign venture shall be not less than 80%.
In addition, the Borrower agrees that either the Borrower or a Subsidiary of the
Borrower shall have voting control of the board of directors of any entity
formed by the Borrower or its Subsidiary to participate in a Bank approved
foreign joint venture. In the event of any sale of assets owned by and
Subsidiary and/or Omni International, Omni South America, or any other indirect
Subsidiary of Borrower occurs, Borrower agrees to pay not less than 50% of the
net sale proceeds to Bank for application to the Amortizing Term Note.



Section 10.20. Bolivian Joint Venture.

The Borrower agrees that all accounts receivable paid to the Bolivian joint
venture participated in by Omni South America shall be paid in U.S. currency and
that the customers of the said joint venture shall be publicly traded, rated
entities and other customers acceptable to the Bank.



Section 10.21. Subsidiaries.

The Borrower agrees that it shall not change the name or alter the status or
existence of any of its Subsidiaries, including the Guarantors, without first
obtaining the prior written consent of the Bank.



Section 10.22. Bimonthly Cash Forecasts.

The Borrower agrees that it shall furnish the Bank on a bi-monthly basis (to be
delivered to Bank every other Monday), a cash forecast with a detailed
projection of cash receipts and disbursements.



Section 10.23.

Future Acquisitions. The Borrower agrees that Bank shall be entitled to and
shall receive a first priority Encumbrance on all assets acquired by Borrower as
a result of a merger or other acquisition. In the event Borrower acquires the
stock or interests of another entity, Borrower agrees to cause the acquired
entity to grant Bank a first priority Encumbrance on all assets of said acquired
entity.



 

 

PAGE 32 OF 42

ARTICLE XI



NEGATIVE COVENANTS

In addition to the negative covenants contained in the Collateral Documents,
which covenants are hereby ratified and confirmed by the Borrower and the
Guarantor, as the case may be, the Borrower and the Guarantor covenant and agree
as follows:

Section 11.1. Limitations on Fundamental Changes.

The Borrower and the Guarantor shall not change the nature of their business,
grant credit terms to its customers on terms different than those presently
granted to customers, or form any subsidiary without the prior written consent
of the Bank, nor shall the Borrower or the Guarantor enter into any transaction
of merger or consolidation, or liquidate or dissolve itself (or suffer any
liquidation or dissolution).



Section 11.2. Disposition of Assets.

The Borrower and the Guarantor shall not convey, sell, lease, assign, transfer
or otherwise dispose of, any of its property, business or assets (whether now
owned or hereafter acquired) that has a value of $2,000,000 or more without the
prior written consent of the Bank. Proceeds of any permitted asset disposition
must be based on an arm's length transaction at market rates, and must be used
to reduce the Amortizing Term Loan as set forth in Sections 10.17 and 10.19
above.



Section 11.3. Restricted Payments.

The Borrower shall not declare or pay (or set aside reserves for payment of) any
dividends or distributions, make any shareholder or affiliate loans, or pay
excessive compensation or enter into any similar transactions with the
shareholders, officers, or affiliates of the Borrower.



Section 11.4. Encumbrances.

The Borrower and the Guarantor shall not create, incur, assume or permit to
exist any Encumbrances on any of their property now owned or hereafter acquired,
except for the following (hereinafter referred to as the "Permitted
Encumbrances"):



(a) Encumbrances for taxes, assessments, or other governmental charges not yet
due or which are being contested in good faith by appropriate action promptly
initiated and diligently conducted, if such reserves as shall be required by
GAAP shall have been made therefor;

(b) Encumbrances of landlords, vendors, carriers, warehousemen, mechanics,
laborers and materialmen arising by law in the ordinary course of business for
sums either not yet due or being contested in good faith by appropriate action
promptly initiated and diligently conducted, if such reserve as shall be
required by GAAP shall have been made therefor;

(c) Inchoate liens arising under ERISA to secure the contingent liabilities, if
any, permitted by this Agreement;

(d) The Collateral Documents and any other liens in favor of the Bank to secure
the Indebtedness of the Borrower to the Bank;

 

PAGE 33 OF 42

(e) Liens in favor of the Advantage Capital Group, so long as such liens are
expressly subordinated in favor of Bank; provided, however, the provisions of
this subpart (e) of Section 11.4. shall not apply to any Receivables of Borrower
that are not (pursuant to a filed UCC-3 release signed by Bank) part of the
Collateral; or

(f) Liens in favor of the Advantage Capital Group affecting certain Receivables
of the Borrower for which the Bank has released (pursuant to a filed UCC-3) its
security interest.

Section 11.5. Debts, Guaranties and Other Obligations.

The Borrower and the Guarantor will not incur, create, assume or in any manner
become or be liable in respect of any Additional Debt, direct or contingent,
except for:



(a) The Indebtedness to the Bank under this Agreement;

(b) Trade payables or operating and facility leases from time to time incurred
in the ordinary course of business; or

(c) Taxes, assessments or other government charges which are not yet due or are
being contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by generally accepted
accounting principles shall have been made therefor.

The term "Additional Debt" shall mean the consolidated debt of the Borrower and
the Guarantor, including senior and Subordinated Debt, but excluding the
Indebtedness.

Section 11.6. Investments, Loans and Advances.

The Borrower and the Guarantor will not make or permit to remain outstanding any
loans or advances to or investments in any Person, except for:



(a) Investments in direct obligations of the United States of America or any
agency thereof;

(b) Investments in either certificates of deposit of maturities less than one
year, issued by the Bank, or if the Bank is not substantially competitive (in
terms of certificate of deposit interest rate for comparable amounts) with other
banks (having a credit rating acceptable to the Bank) certificates of deposit of
maturities less than one year, issued by one or more of such other banks;

(c) Investments in commercial paper of maturities less than one year with the
best rating by Standard & Poors, Moody's Investors Service, Inc., or any other
rating agency satisfactory to the Bank; and

(d) Routine advances to employees made in the ordinary course of business.

 

 

PAGE 34 OF 42

Section 11.7. Changes in Management and Control.

The senior management of the Borrower will not change without the prior written
consent of the Bank, and David Jeansonne will remain as President and Chairman
of the Board of the Borrower. In addition, no more than 51 % of the equity
interest and voting rights in the Borrower will change during the term of the
Agreement.



Section 11.8. Other Agreements.

The Borrower and the Guarantor will not enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations hereunder or under any instrument or document delivered or to be
delivered by any of them hereunder or in connection herewith.



Section 11.9. Transactions with Affiliates.

The Borrower and the Guarantor will not enter into any agreement with any
affiliate except to the extent that such agreements are commercially reasonable
which provide for terms which would normally be obtainable in an arm's length
transaction with an unrelated third party.



Section 11.10. Minimum Amount in Dominion Account.

The Borrower will maintain a minimum balance of $2,000.00 in the Dominion
Account.



ARTICLE XII

EVENTS OF DEFAULT

Section 12.1. Events of Default.

The occurrence of any one or more of the following shall constitute an Event of
Default:



Default under the Indebtedness.

Should the Borrower default in the payment of principal or interest under the
Indebtedness of the Borrower.



Default under this Agreement.

Should the Borrower or the Guarantor violate or fail to comply fully with any of
the terms and conditions of, or default under, this Agreement, and such default
not be cured within ten days of the occurrence thereof (provided, however, that
no cure period shall be available f-or a default in the obligation to maintain
insurance coverages required hereby).



Default Under Other Agreements.

Should any event of default occur or exist under any of the Related Documents or
should the Borrower or the Guarantor violate, or fail to comply fully with, any
terms and conditions of any of the Collateral Documents or Related Documents,
and such default not be cured within ten days of the occurrence thereof
(provided, however, that no cure period shall be available for a default in the
obligation to maintain insurance coverages required thereby).



Other Defaults in Favor of the Bank.

Should the Borrower default under any other loan, extension of credit, security
agreement, or other obligation in favor of the Bank and fail to cure same in
accordance with any applicable cure periods.



 

 

PAGE 35 OF 42

Default in Favor of Third Parties.

Should the Borrower or the Guarantor default under any loan, extension of
credit, security agreement, purchase or sales agreement, or any other agreement,
in favor of any other creditor or person and fail to cure same in accordance
with any applicable cure periods.



Insolvency.

'The following occurrences, in addition to the failure or suspension of either
the Borrower or the Guarantor, shall constitute an Event of Default hereunder:



(a) Filing by the Borrower or either Guarantor of a voluntary petition or any
answer seeking reorganization, arrangement, readjustment of its debts or for any
other relief under any applicable bankruptcy act or law, or under any other
insolvency act or law, now or hereafter existing, or any action by the Borrower
or either Guarantor consenting to, approving of, or acquiescing in, any such
petition or proceeding; the application by the Borrower or either Guarantor for,
or the appointment by consent or acquiescence of, a receiver or trustee of the
Borrower or either Guarantor for all or a substantial part of the property of
any such Person; the making by the Borrower or either Guarantor, of an
assignment for the benefit of creditors; the inability of the Borrower or either
Guarantor or the admission by the Borrower or either Guarantor in writing, of
its inability to pay its debts as they mature (the term "acquiescence" means the
failure to file a petition or motion in opposition to such petition or
proceeding or to vacate or discharge any order, judgment or decree providing for
such appointment within sixty (60) days after the appointment of a receiver or
trustee); or

(b) Filing of an involuntary petition against the Borrower or either Guarantor
in bankruptcy or seeking reorganization, arrangement, readjustment of its debts
or for any other relief under any applicable bankruptcy act or law, or under any
other insolvency act or law, now or hereafter existing and such petition remains
undismissed or unanswered for a period of sixty (60) days from such filing; or
the insolvency appointment of a receiver or trustee of the Borrower or either
Guarantor for all or a substantial part of the property of such Person and such
appointment remains unvacated or unopposed for a period of sixty (60) days from
such appointment, execution or similar process against any substantial part of
the property of the Borrower or either Guarantor and such warrant remains
unbonded or undismissed for a period of sixty (60) days from notice to the
Borrower or either Guarantor of its issuance.

Dissolution Proceedings.

Should proceedings for the dissolution or appointment of a liquidator of the
Borrower or either Guarantor be commenced.



False Statements.

Should any representation or warranty of either the Borrower or the Guarantor
made in connection with the Indebtedness prove to be incorrect or misleading in
any material respect when made or reaffirmed.



 

 



PAGE 36 OF 42

 

Material Adverse Change.

Should a Material Adverse Change with respect to either the Borrower or the
Guarantor occur at any time and not be cured within ten days of the occurrence
thereof.



Upon the occurrence of an Event of Default, all Commitments of the Bank under
this Agreement will terminate immediately (including any obligation to make any
further Revolving Loans or issue any further Credits to or for the account of
any Borrower), and, at the Bank's option, the Notes and all Indebtedness of the
Borrower will become immediately due and payable, all without notice of any kind
to the Borrower or the Guarantor, except that in the case of type described in
the "Insolvency" subsection above, such acceleration shall be automatic and not
optional.

Upon the occurrence of an Event of Default, the Bank may proceed to realize upon
the Collateral under the terms of the Collateral Documents and exercise any
other rights which it has by law or contract (which. rights shall be cumulative
in nature).

Section 12.2. Waivers.

Except as otherwise provided for in this Agreement and by applicable law, the
Borrower and the Guarantor waive (i) presentment, demand and protest and notice
of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by the Bank on which the Borrower or the Guarantor may in any way be
liable and hereby ratify and confirm whatever the Bank may do in this regard,
(ii) all rights to notice and a hearing prior to the Bank's taking possession or
control of, or to the Bank's replevy, attachment or levy upon, the Collateral or
any bond or security which might be required by any court prior to allowing the
Bank to exercise any of its remedies, and (iii) the benefit of all valuation,
appraisal and exemption laws. The Borrower and the Guarantor acknowledge that
they have been advised by counsel of their choice with respect to this
Agreement, the other Collateral Documents, and the transactions evidenced by
this Agreement and other Collateral Documents.



 

 

ARTICLE XIII

MISCELLANEOUS

Section 13.1. No Waiver; Modification in Writing.

No failure or delay on the part of the Bank in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. No amendment, modification or waiver of any provision of this
Agreement or of the Notes, nor consent to any departure by the Borrower or the
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing signed by or on behalf of the Bank and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on the Borrower or the Guarantor in any case
shall entitle



 

PAGE 37 OF 42

the Borrower or the Guarantor to any other or further notice or demand in
similar or other circumstances.

Section 13.2. Payment on Non-Business Day.

Whenever any payment to be made hereunder or on account of any of the Notes
shall be scheduled to become due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in computing interest and fees payable
hereunder or on account of the Notes.



Section 13.3. Addresses for Notices.

All notices and communications provided for hereunder shall be in writing and,
shall be mailed, by certified mail, return receipt requested, or delivered as
set forth below unless any person named below shall notify the others in writing
of another address, in which case notices and communications shall be mailed, by
certified mail, return receipt requested, or delivered to such other address.



If to the Bank:

Hibernia National the Bank
P. 0. Box 61540
New Orleans, LA 70161
Attn: Special Assets Department


If to the Borrower:

Omni Energy Services Corp.
4500 N.E. Evangeline Thruway
Carencro, LA 70520
Attn: David Jeansonne


If to Aviation:

American Aviation L.L.C.
4500 N.E. Evangeline Thruway
Carencro, LA 70520
Attn: David Jeansonne


If to Omni Canada:

Omni Energy Services Corp. Canada
4500 N.E. Evangeline Thruway
Carencro, LA 70520
Attn: David Jeansonne


 

 

 

 

PAGE 38 OF 42

If to Omni Alaska:

Omni Energy Services -- Alaska, Inc.
4500 N.E. Evangeline Thruway
Carencro, LA 70520
Attn: David Jeansonne


Section 13.4. Fees and Expenses.

The Borrower agrees to pay all fees, costs and expenses of the Bank in
connection with the preparation, execution and delivery of this Agreement, and
all Related Documents to be executed in connection herewith and subsequent
modifications or amendments to any of the foregoing, including without
limitation, the reasonable fees and disbursements of counsel to the Bank, and to
pay all costs and expenses of the Bank in connection with the enforcement of
this Agreement, the Notes or the other Related Documents, including reasonable
legal fees and disbursements arising in connection therewith. The Borrower also
agrees to pay, and to save the Bank harmless from any delay in paying stamp and
other similar taxes, if any which may be payable or determined to be payable in
connection with the execution and delivery of this Agreement, the Notes, the
other Related Documents, or any modification thereof.



Section 13.5. Security Interest and Right of Set-off.

The Bank shall have a continuing security interest in, as well as the right to
set-off the obligations of the Borrower hereunder against, all funds which the
Borrower may maintain on deposit with the Bank (with the exception of funds
deposited in the, Borrower's accounts in trust for third parties or funds
deposited in pension accounts, IRA's, Keogh accounts and All Saver
Certificates), and the Bank shall have a lien upon and a security interest in
all property of the Borrower in the Bank's possession or control which shall
secure the Indebtedness of the Borrower.



Section 13.6. Waiver of Marshaling.

The Borrower and the Guarantor shall not at any time hereafter assert any right
under any law pertaining to marshaling (whether of assets or liens) and the
Borrower and the Guarantor expressly agree that the Bank may execute or
foreclose upon the Collateral in such order and manner as the Bank, in its sole
discretion, deems appropriate.



Section 13.7. Governing Law.

This Agreement and the Notes shall be deemed to be contracts made under the
flaws of the State of Louisiana and for all purposes shall be construed in
accordance with the laws of said State.



Section 13.8. Consent to Loan Participation.

The Borrower and the Guarantor agree and consent to the Bank's sale or transfer,
whether now or later, of one or more participation interests in the Indebtedness
of the Borrower arising pursuant to this Agreement to one or more purchasers,
whether related or unrelated to the Bank. The Bank may provide, without any
limitation whatsoever, to any one or more purchasers, or potential purchasers,
any information or knowledge the Bank may have about the Borrower and the
Guarantor or about any other matter relating to such Indebtedness, and the
Borrower and the Guarantor hereby waive any rights to privacy they may have with
respect to such matters. The Borrower and the Guarantor also agree



 

 

PAGE 39 OF 42

that the purchasers of any such participation interest will be considered as the
absolute owners of such interests in such Indebtedness.

Section 13.9. WAIVER OF JURY TRIAL; SUBMISSION TO JURISDICTION.

(a) THE BORROWER, THE- GUARANTOR, AND THE BANK HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH THE BORROWER, THE GUARANTOR, AND THE BANK MAY BE
PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO (i) THE NOTES, (ii) THIS
AGREEMENT, (iii) THE COLLATERAL DOCUMENTS OR (iv) THE COLLATERAL. IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE BORROWER, THE GUARANTOR, AND THE BANK, AND
THE BORROWER, THE GUARANTOR, AND THE BANK HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THE
BORROWER, THE GUARANTOR, AND THE BANK EACH FURTHER REPRESENT THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.



(b) THE BORROWER AND THE GUARANTOR HEREBY IRREVOCABLY CONSENT TO THE
JURISDICTION OF THE STATE COURTS OF LOUISIANA AND THE FEDERAL COURTS IN
LOUISIANA AND AGREE THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR BROUGHT TO
ENFORCE THE PROVISIONS OF THE NOTES, THIS AGREEMENT AND/OR THE COLLATERAL
DOCUMENTS MAY BE BROUGHT IN ANY COURT HAVING SUBJECT MATTER JURISDICTION.

Section 13.10. Severability.

If a court of competent jurisdiction finds any provision of this Agreement to
be! invalid or unenforceable as to any person or circumstance, such finding
shall not render that provision invalid or unenforceable as to any other persons
or circumstances. If feasible, any such offending provision shall be deemed to
be modified to be within the limits of enforceability or validity; however, if
the offending provision cannot be so modified, it shall be stricken and all
other provisions of this Agreement in all other respects shall remain valid and
enforceable.



Section 13.11. WAIVER OF DEFENSES; RELEASE OF LIABILITIES.

THE BORROWER AND THE, GUARANTORS ACKNOWLEDGE THAT THIS AGREEMENT CONTAINS A
RENEWAL OF THE LOANS AND AN EXTENSION OF PAYMENTS. IN CONSIDERATION OF THE
BANK'S EXECUTION OF THIS AGREEMENT, THE BORROWER AND THE- GUARANTORS DO HEREBY
IRREVOCABLY WAIVE ANY AND ALL CLAIMS, CAUSES OF ACTION, AND/OR DEFENSES TO
PAYMENT ON ANY INDEBTEDNESS OWED BY ANY OF THEM TO THE BANK THAT MAY EXIST AS OF



 

 

PAGE 40 OF 42

THE DATE OF EXECUTION OF THIS AGREEMENT. FURTHER, BORROWER AND THE GUARANTORS
HEREBY AGREE THAT ALL DISPUTES AND CLAIMS WHATSOEVER OF ANY KIND OR NATURE WHICH
BORROWER AND/OR ANY OF THE GUARANTORS PRESENTLY HAS OR MAY HAVE AGAINST BANK,
WHETHER PRESENTLY KNOWN OR UNKNOWN, WHICH BORROWER AND/OR ANY OF THE GUARANTORS
COULD HAVE ASSERTED AGAINST BANK, ARE FULLY AND FINALLY RELEASED, COMPROMISED
AND SETTLED. BORROWER AND THE GUARANTORS, INDIVIDUALLY AND FOR THEMSELVES,
THEIR, SUCCESSORS IN INTEREST AND ASSIGNS, DO HEREBY EXPRESSLY RELEASE AND
FOREVER RELIEVE, DISCHARGE AND GRANT FULL ACQUITTANCE TO BANK FOR AND FROM ANY
AND ALL CAUSES OF ACTION, SUITS, CLAIMS, DEBTS, OBLIGATIONS OR LIABILITIES OF
ANY NATURE WHATSOEVER, KNOWN OR UNKNOWN, ALLEGED OR NOT ALLEGED, WHICH BORROWER
AND/OR ANY OF THE GUARANTORS HAS OR MAY HAVE AGAINST BANK, ITS AGENTS, OFFICERS,
EMPLOYEES, DIRECTORS AND SHAREHOLDERS AS OF THE DATE HEREOF. ACCEPTANCE OF THE
PROCEEDS OF EACH REVOLVING LOAN AFTER THE, DATE HEREOF SHALL CONSTITUTE A
RATIFICATION, ADOPTION AND CONFIRMATION BY BORROWER AND GUARANTORS OF THE
FOREGOING GENERAL RELEASE OF RELEASED CLAIMS AND LIABILITIES THAT ARE BASED IN
WHOLE OR IN PART ON FACTS, WHETHER OR NOT KNOWN OR UNKNOWN, EXISTING ON OR PRIOR
TO THE DATE OF RECEIPT OF ANY SUCH REVOLVING LOAN. THIS WAIVER AND RELEASE SHALL
BE CONSTRUED TO HAVE THE BROADEST POSSIBLE SCOPE.

Section 13.12. Headings.

Article and Section headings used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.



[The remainder of this page is intentionally left blank]

 

 

 

 

PAGE 41 OF 42

IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.





OMNI ENERGY SERVICES CORP.

BY:____________________________
Name: __________________________
Title:___________________________



 



AMERICAN AVIATION L.L.C.



By: Omni Energy Services Corp., as Sole Member
BY:____________________________
Name: _________________________
Title:___________________________

OMNI ENERGY SERVICES CANADA CORP.

BY:____________________________
Name: _________________________
Title: __________________________



 



OMNI ENERGY SERVICES -- ALASKA, INC.

BY:____________________________
Name: _________________________
Title:__________________________



 



HIBERNIA NATIONAL BANK

BY:____________________________
Name: Tammy M. Angelety
Title: Vice President



 

 

PAGE 42 OF 42